NO.     94-234
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1995


HERBERT SHELLEY,
          Petitioner and Appellant,
     v.
UNTIED STATES FIDELITY
AND GUARANTY COMPANY,
          Respondent and Respondent.




APPEAL FROM:   Workers' Compensation Court, State of Montana,
               The Honorable Mike McCarter, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Herbert Shelley, Bigfork, Montana, Pro Se

          For Respondent:
               Robert E. Sheridan; Garlington, Lohn & Robinson,
               Missoula, Montana


                                  Submitted on Briefs:   June 15, 1995
                                              Decided:   July 6, 1995
Filed:
Justice W. William Leaphart delivered the Opinion of the Court.


     Appellant Herbert Shelly appeals from the decision of the
Workers'   Compensation Court denying him reimbursement for chiro-
practic treatment, mileage and filing fees.     We affirm.
     The issues on appeal are:
     1.    Is appellant entitled to reimbursement for a bill received
from John V. Stephens, M.D. for a treatment on April 12, 1991?
     2.    Did the Workers'    Compensation   Court     err   in denying
appellant's request for reimbursement for chiropractic treatments
by John Francis,   D.C. and reimbursement for mileage expenses in
attending the treatments by Dr. Francis?
     3.    Did the Workers'    Compensation Court err in denying
reimbursement to the appellant for filing fees incurred by him in
his prior appeal to the Montana Supreme Court?
     Appellant is 41 years of age and resides near Bigfork,
Montana.   On June 18, 1986, he suffered an industrial injury while
employed with Eagle Bend Development, d/b/a Crop Hail Management,
in Bigfork, Montana.   At the time of appellant's injury, Eagle Bend
was insured by United States Fidelity and Guaranty Company (USF&G)
under Plan II of the Workers' Compensation Act.       The parties agreed
to settle appellant's claim and on November 7, 1989, the Insurance
Compliance Bureau approved a full and final compromise settlement
resolving all issues of compensation due the appellant.           Future
medical benefits were reserved by the appellant in both the
petition and the order approving the settlement issued by the

                                  2
Insurance Compliance Bureau.
Issue One
     Is appellant entitled to reimbursement for a bill
     received from John V. Stephens, M.D. for a treatment on
     April 12, 1991?
     Dr. Stephens was appellant's treating physician. According to
Dr. Stephens, appellant reached maximum medical improvement (MMI)
in January, 1988.       Although the appellant cites to other evidence
indicating that he continued to experience symptoms, that evidence
does not overrule Dr. Stephens' deposition testimony that appellant
reached MM1 in 1988. Dr. Stephens' office note for the April 12,
1991 visit which is at           issue,       indicates   that appellant had
"aggravated    or    exacerbated" his condition as a result of recent
work at a recycling center.        Appellant failed to carry his burden
of proof in establishing that the treatment at the April 12, 1991
visit was the direct result of his industrial injury.                 Rather,
there is substantial credible evidence to support the Workers'
Compensation Court's finding that the treatment on April 12, 1991,
was due to appellant's original injury, rather than to some new
aggravation.        See Buckentin v. State Comp. Ins. Fund (1994),        265
Mont. 518, 520, 878 P.2d 262, 263.               Accordingly,   we affirm the
Workers'    Compensation Court's denial of reimbursement with regard
to the April 12,       1991, treatment by Dr. Stephens.
Issue Two
     Did the Workers' Compensation Court err in denying
     appellant's request for reimbursement for chiropractic
     treatments by John Francis, D.C. and reimbursement for
     mileage expenses in attending the treatments by Dr.
     Francis?

                                          3
        Appellant alleges that Dr.               Francis    rendered   chiropractic
treatments to the appellant from October 31, 1989 through May 22,
1991.          At the time of appellant's treatment by Dr. Francis on
October 31, 1989, appellant had been receiving treatment from Dr.
Stephens for over two years.                    Appellant   continued to receive
treatment from with Dr.            Stephens during 1988 and 1989 and on
October 21, 1989, Dr. Stephens prescribed a series of two or three
chiropractic treatments a week for two weeks.                  It is apparent from
the record that Dr. Stephens was appellant's treating physician at
the     time   Dr. Francis began chiropractic treatments in late October
of 1989.
        At the      time   of appellant's chiropractic treatments,              the
Department of Labor's Chiropractic Service Rules provided:
              (1) Treatment of an injured worker is permitted
        without specific prior authorization for a period not to
        exceed 30 days, provided the injured worker is not under
        the care of another doctor.
Section        24.29.2001, ARM (repealed effective April 1, 1993).
        The      above-quoted    administrative         rule    clearly    requires
"specific         prior    authorization"        for   appellant's     chiropractic
treatment.         It is clear from the record that appellant did not
obtain any preauthorization         from IJSF&G prior to the commencement of
the chiropractic treatments with Dr. Francis, even though USF&G did
pay for the initial four visits pursuant to the limited two-week
prescription given by Dr. Stephens.
        We have previously held that where a claimant fails to comply
with the Administrative Rule requiring authorization to change
physicians or seek care from a chiropractor when he is already
                                            4
being treated by another physician, the insurer cannot be charged
for the services of the second physician or chiropractor.             See
Weaver v. Buttrey Food and Drug (1992), 255 Mont. 90, 98, 841 P.2d
476, 481-82.   Accordingly, we hold that the Workers' Compensation
Court was correct in concluding that appellant was not entitled to
reimbursement for treatment rendered by Dr. Francis.          Having so
held, we likewise affirm the Workers' Compensation Court's denial
of travel expenses in connection with the chiropractic treatments
rendered by Dr. Francis.
Issue Three
     Did the Workers' Compensation Court err in denying
     reimbursement to the appellant for filing fees incurred
     by him in his prior appeal to the Montana Supreme Court?
     The Workers' Compensation Court denied appellant's request for
reimbursement of his filing fees incurred at the Montana Supreme
Court for the reason that the Workers'        Compensation    Court   was
without jurisdiction to order repayment of costs incurred in
proceedings before   the Montana Supreme Court.         The    Workers'
Compensation Court was correct in its conclusion and we affirm.
     Pursuant to Section I, Paragraph 3(c),    Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
We concur: